DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
first and second pins 305 and 307, not a single pin.  Clarification is requested.
 
Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US patent 5,618,124) in view of Saraydar (US patent 6,272,717).
	The patent to Chen discloses the invention substantially as is claimed.  Chen discloses a windshield wiper connector (generally 1, fig. 1) for coupling a wiper hook arm to a windshield wiper (not shown but disclosed).  The connector comprising a hookslot wiper arm receiver (generally 101, 102) including spaced first (generally 21, 22 on one side) and second (generally 21, 22 on another side) sidewalls.  The first sidewall includes a pin (11) extending in a first direction from said sidewall and including a groove therein (not numbered but clearly shown).  A top surface (as can be seen in figure 1) is provided between the sidewalls and joins such together.  Such top surface in combination with the sidewalls forms a channel that receives the wiper hook arm (figs. 5-7).  A first receiving extension (2) is disposed between the two sidewalls and sized to receive a wiper hook arm (3, 3A, 3B, 3C).  A movable beam (23, 24 or 25) is positioned relative to the sidewalls to engage one of the hookslot wiper arms received by the receiving extension of the connector.
	The patent to Chen discloses all of the above recited subject matter with the exception of a second wiper arm pin extending from the second sidewall in a second opposite direction to the first pin such that parallel windshield wipers can be pivotally supported by the wiper hook arm.
	The patent to Saraydar discloses a wiper connector (73, fig. 13) that includes first and second coaxial pins (44A, 44B) extending in opposite directions from opposite sides therefrom, to pivotally couple a pair of parallel wiper blade elements (46A, 46B) held in carriers (48) to a wiper drive arm (28) supported by a vehicle (fig. 2) for rotation about an axis (29) over windshield (52).  The pins includes grooves (not numbered but clearly shown) in known fashion.



	With respect to claims 1, 8 and 12, while Saraydar suggests the oppositely extending pins may be first and second coaxial pins, to provide such as a single pin does not appear inventive.  The unity or diversity of parts would depend more on a choice of the manufacturer, and the convenience and availability of the machines and tools necessary to construct the connector, than on any inventive concept.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the oppositely extending pins on the connector of Chen, as clearly suggested by Saraydar, as a single integral pin, as both a mere choice of design and to reduce the number of components needed and thus simplify connector construction.  Also, the provision of a second grooved pin on the connector of Chen, in a manner as suggested by Saraydar, as set forth above, will provide for the pins being coupled together as claimed in the same manner as suggested by Saraydar.  Additionally, setting forth the hookslot wiper arm as being of “conventional usage” or “conventional” does not appear to define any particular structure for the wiper arm not disclosed by Chen. 
	With respect to claims 4 and 12, while Chen does not explicitly state the hook slot wiper arms (3, 3A, 3B, 3C) are provided on a vehicle, such appears inherent since the connector is termed a windshield wiper connector and windshields are known in the art to be a part of vehicles.  Further, Saraydar discloses the wiper arm connected to and supported by a vehicle (part of automobile shown in figure 2).  It would have been obvious to one of skill in the art to provide the wiper arms of Chen as connected to and supported by a vehicle, if they are not already, as clearly set forth by .
 	
Claims 2, 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US patent 5,618,124) in view of Saraydar (US patent 6,272,717) as applied to claims 1 and 13 above, and further in view of Pruett (US patent 2,918,689).
	The patents to Chen and Saraydar disclose all of the above recited subject matter with the exception of one of the windshield wipers including a scraper blade with scraper surface for engaging a windshield, such scraper blade including an attachment surface, a channel for conducting fluid, a plurality of apertures for disbursement of fluid and a wiper fluid connection fitting for connection with a vehicle wiper fluid supply hose.
	The patent to Pruett discloses a scraper blade (figs. 1-3) including a scraper surface (50, 60) for engaging a windshield, an attachment surface (26) for engaging convention wiper assembly support structure (20, 22), a channel (52, 54) for conducting fluid, a plurality of apertures (56) for disbursement of fluid and a fluid connection fitting (64) for connection to a vehicle wiper fluid supply hose (68).
	It would have been obvious to one of skill in the art to substitute one or both of the windshield wipers of the modified Chen structure with a scraper blade, as clearly suggested by Pruett, to enable enhanced scrubbing and cleaning of the surface to be cleaned.

Response to Arguments

Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive.
first and second pins 305 and 307, not a single pin. 
Applicant’s argument with respect to the Chen/Saraydar rejection is noted but not persuasive.  While applicant points to figures 4-8 of Saraydar, it is pointed out that the Examiner references figure 13 of Saraydar which discloses coaxial pins (44A, 44B) fixed to connector (73).  Thus, the figure 13 embodiment of Saraydar does not teach individually pivotable pins as suggested by Applicant.  Further, applicant’s argument that Saraydar employs two separate pins and not a single pin are noted but not persuasive.  To provide the coaxial pins suggested by Saraydar as a single integral pin would have been an obvious modification of a two pin arrangement. The unity or diversity of parts would depend more on a choice of the manufacturer, and the convenience and availability of the machines and tools necessary to construct the connector, than on any inventive concept.  As set forth above, a single pin could be used instead of two to reduce the number of parts and simplify construction of the connector.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        





GKG
26 February 2021